Stephens, J.
1. A suit by several plaintiffs against several defendants to recover of the defendants, as officers of an insolvent bank, a separate sum of money for each plaintiff, determinable by the amount of the deposit which each plaintiff, with the knowledge of the defendants, had made in the bank while it was insolvent, although denominated in the petition as a class suit in equity, brought for the benefit, not only of the plaintiffs, but of other unknown depositors in the same situation as the plaintiffs, is nevertheless a suit in tort wherein each plaintiff is seeking to recover upon a separate and distinct tortious act of the defendants, and for a separate and distinct injury. Elberton & Eastern R. Co. v. Green, 167 Ga. 891 (147 S. E. 65).
2. The petition disclosed a misjoinder of parties and of causes of action. The demurrers to the petition upon these grounds filed by all the defendants were properly sustained.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.